UNITED STATES COURT OF APPEALS
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                 No. 95-4037
                                 ___________

Robert Driscoll,                       *
                                       *
           Appellant,                  *
                                       *
     v.                                *
                                       *
Larry Youngman,                        *
                                       * Appeal from the United States
           Defendant,                  * District Court for the
                                       * Eastern District of Missouri
Paul K. Delo; Fred Johnson;            *
George E. White; Don Roper,            *     {UNPUBLISHED}
                                       *
           Appellees,                  *
                                       *
Mike Rawson,                           *
                                       *
           Defendant.                  *
                                 ___________

                                 Submitted:    August 3, 1996

                                         Filed:    September 22, 1997
                                 ___________


Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
                         ___________


PER CURIAM.
      Robert Driscoll appeals from the final judgment of the United States District
Court1 for the Eastern District of Missouri granting summary judgment to prison
officials in this 42 U.S.C. § 1983 action. For the reasons discussed below, we affirm.

       Driscoll, an inmate at the Potosi Correctional Center (PCC), filed a complaint
alleging, inter alia, that on September 14, 1992, defendant Larry Youngman issued him
a false conduct violation (CV) charging him with violating Rule #5--Riot--by “being
present” at an August 16 incident and “supporting those inmates who were fighting.”
Driscoll appeared at a September 22 disciplinary hearing, at which defendants Fred
Johnson and George White found him guilty and sentenced him to thirty days in
disciplinary segregation, referred the matter for criminal prosecution, and recommended
referral to administrative segregation. Defendant Don Roper approved the action.
Driscoll alleged that the CV did not state any facts supporting the violation, and he was
never advised what evidence defendants relied on to support the guilt finding. Driscoll
also challenged the conditions of his confinement, claiming he was denied meaningful
exercise, natural light, and adequate time in the library.

        Adopting the magistrate judge&s2 recommendations, the district court dismissed
as legally frivolous Driscoll&s claims that he was denied access to the courts and natural
light, but allowed him to proceed in forma pauperis on the other claims. Defendants
then moved for summary judgment, and submitted documentary evidence in support
thereof. Driscoll also moved for summary judgment, asserting that he spent 135 days
in the “hole,” and arguing that the evidence submitted in defendants& summary



      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.
      2
       The Honorable Catherine D. Perry, then United States Magistrate Judge for the
Eastern District of Missouri, now United States District Judge for the Eastern District
of Missouri.

                                           -2-
judgment motion conclusively established he was entitled to judgment as a matter of
law.

       On October 31, 1994, the district court granted judgment as a matter of law to
Driscoll on his due process claim, concluding that there was not “some evidence” to
support the guilt determination. The district court further concluded defendants were
not entitled to qualified immunity, and postponed a determination of damages for the
time Driscoll spent in disciplinary and administrative segregation. Defendants moved
to reconsider this grant of summary judgment.

       On July 31, 1995, defendants supplemented their motion for summary judgment,
arguing that in light of the Supreme Court&s decision in Sandin v. Conner, 515 U.S. 472
(1995) (Sandin), Driscoll had no liberty interest in remaining free from segregation
because he did not show it resulted in an atypical or significant deprivation falling
outside the expected parameters of the sentence imposed. The district court agreed and
granted defendants& summary judgment.

      Driscoll&s argument that Sandin v. Conner is not retroactive is foreclosed by this
court&s decision in Callender v. Sioux City Residential Treatment Facility, 88 F.3d 666,
669 n.2 (8th Cir. 1996).

      The Court in Sandin recognized that

      States may under certain circumstances create liberty interests which are
      protected by the Due Process Clause. But these interests will be
      generally limited to freedom from restraint which, while not exceeding the
      sentence in such an unexpected manner as to give rise to protection by the
      Due Process Clause of its own force, nonetheless imposes atypical and
      significant hardship on the inmate in relation to the ordinary incidents of
      prison life.



                                          -3-
-4-
Sandin, 515 U.S. at 483-84 (citations omitted).

       Here, Driscoll&s allegation that he spent a total of 135 days in disciplinary and
administrative segregation did not alone constitute an “atypical and significant
hardship” when compared to the “ordinary incidents of prison life.” See id. at 486;
Freitas v. Ault, 109 F.3d 1335, 1338 (8th Cir. 1997).

      Accordingly, the judgment of the district court is affirmed.

      A true copy.

             Attest:

                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-